DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JULIE ANN HUNSICKER,
                              Appellant,

                                     v.

                       LTD PROPERTIES, LLC,
                             Appellee.

                              No. 4D19-3968

                              [April 23, 2020]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 502018CA014889.

   Julie Ann Hunsicker, Loxahatchee, pro se.

  James S. Werter of The Law Office of Paul A. Krasker, P.A., West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.